DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered. 
Information Disclosure Statement
The information disclosure statement filed 06/06/2022 has been considered, however, cite no. 1 has been lined through since the US Patent number given for cite no. 1 does not have the date and name listed on the form PTO/SB/08a for cite no. 1 and since that US Patent number is listed as cite no. 3 with correct date and name on the form PTO/SB/08a. 
Response to Amendment
The amendment filed on 06/06/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/06/2022 concerning the amended claims have been fully considered and they are persuasive to overcome the previous prior art rejection, however, in view of Deering et al., US Patent Application Publication No.  2015/0049004, which is from the same patent family discussed by Applicant in paragraph [0006] and applied by the PCT Examiner in the corresponding PCT application the currently claimed invention is not allowable.  In the discussion of Deering in Applicant’s paragraph [0006] Applicant correctly described Deering as lacking variable opacity, however, the currently claimed invention covers more than variable opacity and covers the opacity described in Deering in paragraphs [0266]-[0270], [0404], and [0406] for intraocular Eye Mounted Display (EMD) described in paragraphs [0528]-[0535] and FIGs. 68-74 for augmented reality utilizing video see through described in paragraphs [0304]-[0306].  Note Chen describes the “intraocular display device can have both non-transparent and transparent display modes” in paragraph [0036] which is variable opacity.  Note Applicant’s written description in paragraph [0029] and paragraph [0067] describe for variable opacity:
[0029] It is contemplated that ocular display 106 can be configured to have variable opacity in order to allow ocular display 106 to switch from a substantially transparent configuration to a substantially opaque configuration. It is also contemplated that the variable opacity can also have a limited range anywhere between the substantially transparent configuration and the substantially opaque configuration.
[0067] It is contemplated that ocular display 106 can be configured to have variable opacity in order to allow ocular display 106 to switch from a substantially transparent configuration to a substantially opaque configuration. It is also contemplated that the variable opacity can also have a limited range anywhere between the substantially transparent configuration and the substantially opaque configuration.
 Note Chen covers further unclaimed variable opacity having a limited range between the substantially transparent configuration and the substantially opaque configuration in paragraph [0036] “When the entire display device has a certain transparency, the user can see not only the image displayed by the device, but also the real scene outside, which is suitable for augmented reality and mixed reality.”
	Paragraphs [0205]-[0207],[0266]-[0270], [0304]-[0306], [0402]-[0404], and [0406] and [0528]-[0535] of Deering are reproduced below for convenience, however, the entire document should be reviewed.  
[0205] II.B. Further Descriptions of Eye Mounted Displays
[0206] EMDs in Both Eyes.
[0207] In the general case, for a particular user, eye mounted displays would be mounted on or in both eyes. This eliminates (or greatly reduces) binocular rivalry, increases perceptual resolution, and allows for display of stereo images. There also is a physical redundancy factor. That does not mean that just a single eye mounted display might be used in special cases: people with only one functional eye, some patients with strabismus and in certain special applications where display in only one eye is sufficient. The discussion below is generally focused on how to couple a display to a single eye. This is just for simplicity of exposition. Nothing in that description should be construed to mean that the most typical application would not be coupling displays to both eyes.

[0266] Safety.
[0267] EMDs can be see-through, partially see-through, or opaque. For safety reasons, in general and consumer applications, it is preferable that the eye mounted displays be see-through, so that normal vision is not seriously affected by the eye mounted display. If a truly immersive application is desired, one can put on black out shades. The overall range of brightness of display of the eye mounted display can also be an issue. With a see-through design, the eye mounted display has to compete in brightness (photon count) with the ordinary external world. In a dimly lit office or home environment, this is not a hard goal. In direct sunlight, eye mounted display intensities of 10,000 times greater would be needed. This is by no means technically impossible, but a competing safety goal of making it impossible for the eye mounted display to ever cause permanent retinal damage may require an artificially limited maximum brightness of an eye mounted display. Such a display can still be used quite easily in sunlight, for example by wearing fairly dark sunglasses, or, more generally, programmable density filters to the external world, similar to current variable sunglasses or welding mask window technology. This cuts the brightness of the sunlit scene considerably, while not affecting the eye mounted display intensity, because the eye mounted display is "behind" the sunglasses.
[0268] See-Through Constraints.
[0269] Some EMD designs inherently allow for see-through of normal (standard contact lens corrected, if necessary) vision of the real-world. When the EMDS 105 is off (or showing just black), the EMD will function purely as a slightly darkening contact lens. Other EMD designs only work as non-see-through. In this instance, the effect is similar to wearing a non-see-through HMD. As the (variable density) see-through design is the more general, and can always emulate non-see through designs by the simple expedient of having the EMDS wearer don a pair of total blackout glasses or goggles, most of the discussion here will be of the see-through design.
[0270] Just because a design is see-through does not automatically mean that it is simple to simultaneously operate in the existing physical world (say a business office) as well as seeing one or more virtual displays generated by an EMDS 105. As discussed elsewhere, a given EMD design may not be bright enough to compete directly with the brightness of even a normal office environment. One possible compromise is to darken the variable density shade in the headpiece to view mostly the virtual displays, and then un-darken them when needing to interact with the more brightly lit physical world. The switching from one to the other can be controlled by the head and eye tracker 125, if necessary, as they know when one is looking at the virtual screens versus the physical world. Thus the switching is seamless. An additional enhancement to allow for virtual displays to be only as bright as the (partially shaded) physical world is to have a region of very dark material (such as black felt) attached to locations in the physical world corresponding to where the virtual displays are placed. Thus when looking at the virtual displays there is no competing light from the physical world, and when looking at the physical world there is no competing light from the virtual world.

[0304] III.H. EMD Awareness: Augmented Reality
[0305] For applications that employ some form of digital still or video camera (this includes film cameras that have an augmented video camera, and stereo or multi-channel cameras), if a view from this camera is displayed to the user 110 via an EMDS, but with the user still also able to see the real world in front of him, this describes the technology referred to as "Augmented Reality" (AR). The more physical and virtual camera parameters are aligned, usually the better. Therefore, ensuring that the video camera's field of view is matched to the field of view of the display on the EMDS is important. In one approach, the video camera is positioned just in front of the user's eye, blocking out all of the real world, but the camera's output will re-display the view via the EMDS. Such systems also work if the physical video camera is positioned above the user's eye, e.g., not blocking the normal physical view out of the user's eye. In another configuration, a video camera is worn on the user's head and points down to a 45o half silvered mirror in front of one of the user's eyes. Below the user's eye, there is a black material, so that the view not bounced off the half silvered mirror to the camera is essentially black. There are other ways to configure such a system beyond those simple ones described here, e.g., use of still rather than video cameras, stereo and multi-channel stereo cameras, other camera mounting points, other ways to achieve AR, etc.
[0306] Augmented reality awareness was presented in this section because many different applications can use the results of AR capability in their systems.

[0402] IV.N. EMD Aware Augmented Reality Display
[0403] EMD Aware: Resolution, Wide Field of View, Stereo, Head-Tracker, Augmented Reality
[0404] Many instances of EMDS 105 are inherently see-through. This allows them to function as augment reality (AR) displays. For some augmented reality applications, only a small amount of low resolution graphics is needed and could possibly be provided by current off-the-shelf rendering systems. However, for other applications, the augmented reality display may have to be five times or more brighter than the physical environment as viewed from the inside of the headpiece. The reason for this is that at intensities less than this multiple, the real-world corrupts or bleeds through the virtual display. Colors in particular are easily corrupted by different colors in the environment. Thus if the color of virtual objects is important in an augmented reality task, then the brightness threshold is important.

[0406] There are several other ways to merge the real and virtual world. As described in Michael F. Deering. High Resolution Virtual Reality. Proc. SIGGRAPH '92, pages 195-202, 1992 and U.S. Pat. No. 5,446,834 "Method and apparatus for high resolution virtual reality systems using head tracked display," which are both incorporated herein by reference, if it is possible to allow through a varying amount of the real world light on a pseudo cone pixel by pseudo cone pixel basis, including full black-out, then the virtual display need only be as bright as the see-through environment. Another method is to use high resolution video cameras mounted just in front of the user's 110 eyes, to capture real-time video images of the real world. Then the virtual world and the physical world can be mixed in video space, and the results sent to the EMDS 105. Finally, with accurate enough cameras and other sensors, it is conceivable for the system to reconstruct the local physical world as a computer graphics data base. Now the virtual world database can be merged with this, and then both can be rendered together. This can lead to better integration of the physical and virtual worlds. Shadows of real-world objects fall correctly on virtual objects, and visa-versa. Physical transparent objects can layer in front of virtual objects correctly.

[0528] FIG. 68, reference 6800, shows a horizontal slice view of an eye mounted display in which a display capsule 6810 has been placed on the posterior (rear) surface of the cornea.
[0529] FIG. 69, reference 6900, shows in horizontal cross section a configuration in which a display capsule 6910 is part of an intraocular lens, placed between the cornea and the lens within the anterior chamber. This technique has several advantages over a contact lens display. No contact lens need be put in and out of the eye. Ocular correction can be performed "traditionally," either using exterior glasses, contact lenses, or various forms of cornea surgery (e.g. wavefront LASIK) (or just via natural clear vision). In addition, the display is positionally stable with respect to the eye and retina.
[0530] FIG. 70, reference 7000, shows in horizontal cross section a configuration in which a display capsule 7010 has been placed on the anterior (front) surface of the lens.
[0531] FIG. 71, reference 7100, shows in horizontal cross section a configuration in which a display capsule 7110 has been placed inside of or in place of the lens.
[0532] FIG. 72, reference 7200, shows in horizontal cross section a configuration in which a display capsule 7210 has been placed on the posterior (rear) surface of the lens.
[0533] FIG. 73, reference 7300, shows in horizontal cross section a configuration in which a display capsule 7310 has been placed within the posterior chamber, between the lens and the retina.
[0534] FIG. 74, reference 7400, shows in horizontal cross section a configuration in which a display capsule 7410 has been placed close to or directly on the surface of the retina.
[0535] All of these examples simply represent single points among a continuum of possible ways of infiltrating artificial displays into the optical pathways of the human eye. So far all of these techniques have only described simple cases in which a display capsule was placed at a particular point within the optical path of the eye. This is not meant to preclude situations in which multiple artificial elements are introduced to the eye (not necessarily into the optical path). One specific example is the situation in which calibration marks for eye tracking have been made directly on the surface of the scalia for a reader that is tucked inside the eye orbit (and thus is cosmetically acceptable since nothing shows externally).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1, 4, and 6-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.  Various claims set forth camera, display, sensor, and emitter configured to perform various functions.  In light of Applicant’s written description’s lexicography those various items claimed to be configured to perform a function are considered to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.  Thus, the claims have been read in light of Applicant’s written description but limitations have not been read into the claims.  If the claims were interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation the following rejection based on Deering would apply since the means of Deering performing the claimed functions are the same as or equivalent to Applicant’s described means for performing the claimed functions. 
Claim Objections
Claims 4, 6-8, 18, and 20 are objected to because of the following informalities: 
claim 4 claims “wherein the display is configured to display the generated images through the first eye, concurrently with the real-world images being perceived through another eye of the person.” while parent claim 1 claims “a display configured to display to a first eye of the person in real time, composite images of both the generated images and the corresponding then current real-world images”, thus, claim 4 is unclear as to the composite images;
claim 6 claims “the processor is configured to control a signal configured to alter transparency of the display” while parent claim 1 claims “the display is configured to substantially occlude from the first eye, vision of the physical environment, while displaying the composite images”, thus, claim 6 is unclear as to altering transparency of the display and display is configured to substantially occlude, dependent claims 7 and 8 inherit and do not correct this issue;
claim 18 claims “further comprising an emitter configured to emit electromagnetic energy in a frequency that can be detected by the sensor” while parent claim 14 claims “the sensor is configured to sense sounds in a frequency outside human auditory range” and it would be expected claim 18 would depend from a claim defining sensor configured to sense electromagnetic energy;  and
claim 20 claims “comprises the intra-ocular device positioned within at least one of:  the lens of the first eye; and between the cornea and the iris of the first eye.”.  However, this in interpreted to cover both positions, which is a mischaracterization of Applicant’s described system, which is one position or the other position but not both positions, refer to the following.
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865, 1878 (Fed. Cir. 2004). 
Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.


IPXL Holdings LLC v. Amazon.com Inc., 72 USPQ2d 1469 (DC EVa 2004) makes a decision similar to SuperGuide.  Page 1480 states:
The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:
The district court construed the word “or”in claim 16 as meaning that the apparatus was capable of converting “only two-digit, only three-digit, only four-digit, or any combination of two-, three-, and four-digit date-data.” Slip op. at 9.  We agree with this construction of the claim, for it is the plain reading of the claim text.  These are not technical terms of art, and do not require elaborate interpretation.  There is no basis in the specification or prosecution history for reading “or”as “and” — nor does Dr. Brown request such a reading.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  claim 20 claims “comprises the intra-ocular device positioned within at least one of:  the lens of the first eye; and between the cornea and the iris of the first eye.”.  However, this in interpreted to cover both positions, which is a mischaracterization of Applicant’s described system, which is one position or the other position but not both positions, refer to the following.  Thus, Applicant’s written description fails to convey claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 claims “wherein the display is configured to display the generated images through the first eye, concurrently with the real-world images being perceived through another eye of the person.” while parent claim 1 claims “a display configured to display to a first eye of the person in real time, composite images of both the generated images and the corresponding then current real-world images”, thus, claim 4 is unclear as to the composite images.
Claim 6 claims “the processor is configured to control a signal configured to alter transparency of the display” while parent claim 1 claims “the display is configured to substantially occlude from the first eye, vision of the physical environment, while displaying the composite images”, thus, claim 6 is unclear as to altering transparency of the display and display is configured to substantially occlude.  Dependent claims 7 and 8 inherit and do not correct this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deering et al., US Patent Application Publication No.  2015/0049004, hereinafter Deering.  A detailed analysis of the claims follows.

Claim 1:
1. A system for providing augmented reality to a person disposed in a real-world, physical environment (Deering:  FIGs. 1, 2, 3, and 68-74.), comprising: 
a camera configured to capture multiple real-world images of a physical environment (Deering:  paragraphs [0304]-[0306].); 
a processor configured to use the real-world images to generate multiple images of a virtual object that correspond to the multiple real-world images (Deering:  FIG. 3, augmented reality virtual objects described in paragraphs [0304]-[0306].); 
	a display configured to display to a first eye of the person in real time, 
composite images of both the generated images and the corresponding then current real-world images, such that the person perceives the virtual object to be positioned within the physical environment (Deering:  intraocular Eye Mounted Display (EMD) described in paragraphs [0528]-[0535] and FIGs. 68-74, and real-time described in paragraph [0406].);
	wherein the display is a component in an intra-ocular device positioned within the first eye (Deering:  intraocular Eye Mounted Display (EMD) described in paragraphs [0528]-[0535] and FIGs. 68-74.), and 
the display is configured to substantially occlude from the first eye, vision of the physical environment, while displaying the composite images (Deering:  opacity described in Deering in paragraphs [0266]-[0270], [0404], and [0406] for intraocular Eye Mounted Display (EMD).).
Claim 4:
4. The system of claim 1, wherein the display is configured to display the generated images through the first eye, concurrently with the real-world images being perceived through another eye of the person (Deering:  One eye is discussed in paragraphs [0205]-[0207].).
Claim 10:
10. The system of claim 1, wherein the camera is positioned exterior to the person (Deering:  paragraphs [0306] and [0406].).  
Claim 19:
19. The system of claim 1, further comprising an electronic circuit configured to transmit the composite of the succession of the generated images and the corresponding then current multiple real-world images (Deering:  FIGs. 1, 2, and 3 and chips for visual rendering described in paragraphs [0254] and [0396] and EMD controller chip(s) described in paragraph [0521].).  
Claim 20:
20. The system of claim 1, wherein the intra-ocular device positioned within the first eye
comprises the intra-ocular device positioned within at least one of:
the lens of the first eye (Deering:  FIG. 71.); and
between the cornea and the iris of the first eye (Deering:  FIGs. 68 and 69.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al., US Patent Application Publication No.  2015/0049004, hereinafter Deering, in view of Grant, US Patent Application Publication No. 2015/0182330, hereinafter Grant ‘330, further in view of Chen et al., CN110955063A, hereinafter Chen.  A detailed analysis of the claims follows.
	Claim 6:
	6. The system of claim 1, wherein the processor is configured to control a signal configured to alter transparency of the display. 
 	Deering is silent as to the claimed control a signal configured to alter transparency of the display.
	Grant ‘330 describes in paragraph [0027] “a transparent or semi-transparent matrix display, such as an electroluminescent display or a liquid crystal display” and a “display driver may be disposed within the haptic 140 for driving such a matrix display” and describes a display is a component in an intra-ocular device, refer to FIG. 1 and paragraphs [0021], [0022], and [0026]-[0028], which intraocular lens having integral display has same overlapping predictable results as eye-worn contacts with integral display flowing from having display on or in the eye requiring no headset.
	Furthermore, Chen describes this display function in paragraph [0036] which is highly suggestive of “the processor is configured to control a signal configured to alter transparency of the display”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering in view of Grant ‘330 and in view of Chen to include the processor is configured to control signal configured to alter transparency of the display. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
		Claim 7:
	7. The system of claim 6, wherein the processor is configured to alter transparency of the display by altering an electrical current or magnetic field incident to the display.  Grant ‘330’s liquid crystal display embodiment covers the processor is configured to alter transparency of the display by altering an electrical current.  Chen’s electronically controlled liquid crystal grating 105 covers the processor is configured to alter transparency of the display by altering an electrical current.  
Thus, the above combination covers this claim for the same reasons given for parent claim 6.
	Claim 8:
	8. The system of claim 6, wherein the processor is configured to alter transparency of the display by rotating a first polarization grid relative to a second polarization grid. Grant ‘330’s liquid crystal display embodiment covers the processor is configured to alter transparency of the display by altering polarization grid since electrical field controls liquid crystal polarization. Chen’s electronically controlled liquid crystal grating 105 covers the processor is configured to alter transparency of the display by altering polarization grid since electrical field controls liquid crystal polarization. Thus, the above combination covers this claim for the same reasons given for parent claim 6.  Note Applicant’s paragraph [0031] describes “In another example, display 106 can be configured to alter the transparency of the display using a first polarized lens and a second polarized lens. By altering the position of the first polarized lens relative to the second polarized lens, ocular display 106 can control the amount of light able to pass through the lens array.” which is very different than that which is claimed in claim 8.
	Claim 9:
	9. The system of claim 1, wherein the camera is a component of the intra-ocular device.  
	Deering describes external camera, refer to above discussion given for claim 10,  and is silent as to the camera is a component of an intra-ocular device, however, external camera is highly suggestive of considering to try the camera is a component of the intra-ocular device.  
	Grant ‘330 describes an intra-ocular device where the camera is a component of an intra-ocular device, refer to FIG. 1 and paragraphs [0022]-[0024], which intraocular lens having integral display and camera has same overlapping predictable results as eye-worn contacts with integral display flowing from having display on or in the eye requiring no headset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deering in view of Grant ‘330 to have the camera is a component of the intra-ocular device. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

	
	Claim 14:
	14. The system of claim 12, wherein the sensor is configured to sense sounds in a frequency outside human auditory range.  
	Deering is silent as to sense sounds in a frequency outside human auditory range.
	Grant ‘330 describes a display that includes sound sensor, refer to paragraph [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Grant ‘330 to modify Deering to include along with the camera or substitute for the camera a sound sensor. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	Claim 17:
	17. The system of claim 14, wherein the sensor is configured to sense a physiological state of the person. 
	Deering is silent as to sense a physiological state of the person.
	Grant ‘330 describes a display that includes physiological state of the person sensor, refer to paragraphs [0005] and [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Grant ‘330 to modify Deering to include along with the camera or substitute for the camera a physiological state of the person sensor. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al., US Patent Application Publication No.  2015/0049004, hereinafter Deering, in view of Shapira et al., US Patent Application Publication No. 2016/0350973, hereinafter Shapira.  A detailed analysis of the claims follows.
	Claim 11:
	11. The system of claim 1, wherein the camera detects light waves in a frequency outside human visual range, and the processor includes within at least some of the generated images, a representation of the detected light waves that is within the human visual range. 
	Deering is silent as to the camera detects light waves in a frequency outside human visual range.
	Shapira describes infrared camera, refer to paragraph [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Shapira to modify Deering to include along with the camera or substitute for the camera an infrared camera. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

 	Claim 12:
	12. The system of claim 1, further comprising a sensor other than the camera, and the processor includes within at least some of the generated images, a representation of information sensed by the sensor (Shapira:  infrared camera, refer to paragraph [0069], sensed information used in forming immersive VR.).  
	Deering is silent as to a sensor other than the camera.
	Shapira describes infrared camera, refer to paragraph [0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Shaipra to modify Deering to include along with the camera or substitute for the camera an infrared camera. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	Claim 13:
	13. The system of claim 12, wherein the sensor is configured to sense light waves in a frequency outside human visual range (Shapira:  infrared camera, refer to paragraph [0069].).  
	Deering is silent as to the sensor is configured to sense light waves in a frequency outside human visual range.
	Shapira describes infrared camera, refer to paragraph [0069], which is a sensor is configured to sense light waves in a frequency outside human visual range.
Thus, the above combination covers this claim for the same reasons given for parent claim 12.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deering et al., US Patent Application Publication No.  2015/0049004, hereinafter Deering, in view of Grant et al., US Patent Application Publication No. 2017/0075414, hereinafter Grant ‘414.  A detailed analysis of the claims follows.
	Claim 15:
	15. The system of claim 12, wherein the sensor is configured to sense a chemical composition. 
	Deering is silent as to the claimed sense a chemical composition.
	Grant ‘414 describes a display that includes chemical composition sensor, refer to claim 13 and paragraphs [0002], [0008], and [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Grant ‘414 to modify Deering to include along with the camera or substitute for the camera a chemical composition sensor. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 
KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

	Claim 16:
	16. The system of claim 12, wherein the sensor is configured to sense a microbe. 
	Deering is silent as to the claimed sense a microbe.
	Grant ‘414 describes a display that includes microbe sensor, refer to claim 13 and paragraphs [0002], [0008], and [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Grant ‘414 to modify Deering to include along with the camera or substitute for the camera a microbe sensor. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
     The Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. 

KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deering et al., US Patent Application Publication No.  2015/0049004, hereinafter Deering, in view of Grant, US Patent Application Publication No. 2015/0182330, hereinafter Grant ‘330, in view of Chen et al., CN110955063A, hereinafter Chen, further in view of Yeung et al., US Patent Application Publication No. 2020/0118337, hereinafter Yeung.  A detailed analysis of the claims follows. 
	Claim 18:
	18. The system of claim 14, further comprising an emitter configured to emit electromagnetic energy in a frequency that can be detected by the sensor. 
	Deering is silent as to the claimed an emitter configured to emit electromagnetic energy in a frequency that can be detected by the sensor.
	Grant ‘330 is silent as to the claimed an emitter configured to emit electromagnetic energy in a frequency that can be detected by the sensor.
	Chen is silent as to the claimed an emitter configured to emit electromagnetic energy in a frequency that can be detected by the sensor.
	Yeung describes emitter configured to emit electromagnetic energy in a frequency that can be detected by the sensor, refer to paragraphs [0037] and [0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Yeung to modify the combination of Deering in view of Grant ‘330 in view of Chen to emit electromagnetic energy in a frequency that can be detected by the sensor.  
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), U.S. Supreme Court No. 04-1350 Decided April 30, 2007, 127 SCt 1727, 167 LEd2d 705.
KSR at page 1395 of USPQ states:
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613




/JEFFERY A BRIER/Primary Examiner, Art Unit 2613